Rossy García, Juez Ponente
*459TEXTO COMPLETO DE LA SENTENCIA
El recurso instado en el caso de epígrafe interesa la revisión de la sentencia fraccionada impuesta al convicto Edgardo Navarro Suárez. Mediante ésta se dispuso su reclusión por el término de un (1) año, para entonces poder éste disfrutar de los beneficios de una sentencia suspendida por el remanente de los años de reclusión a los que fue condenado. 
Examinado como fue el recurso, emitimos resolución concediendo al Procurador General un término de diez (10) días para expresar su posición en torno al mismo.
Encontrándonos en condición de dictaminar luego de un análisis ponderado de los escritos y documentos que obran en autos a la luz del derecho aplicable y la jurisprudencia interpretativa, procedemos a hacerlo.
Para colocar la controversia de derecho que nos compete resolver en correcta perspectiva, veamos los hechos y el trámite procesal habido ante el tribunal de instancia.
I
Se desprende de los autos que contra el Sr. Navarro Suárez el Ministerio Público presentó acusaciones imputándole sesenta y dos (62) cargos por infracción al Artículo 166(a) del Código Penal (Apropiación Ilegal Agravada en su modalidad de fondos públicos), los que como resultado de una alegación pre-acordada que fue negociada, fueron rebajados a infracciones al Art. 165 del Código Penal (Apropiación Ilegal, menos grave), con la recomendación de que la pena correspondiente se impusiera en forma consecutiva hasta un total de cinco (5) años.  Con este trasfondo y luego de haberse autorizado las enmiendas correspondientes a los pliegos acusatorios y aceptadas por el tribunal las alegaciones de culpabilidad formuladas por el Sr. Navarro Suárez, fue referido para evaluación por la Oficina de Oficiales Probatorios y se señaló el caso para el acto de pronunciamiento de sentencia. 
El día asignado para dicho evento, el tribunal dictó sentencia condenando al Sr. Navarro Suárez a cumplir una pena de seis (6) meses en cada uno de los cargos imputados, disponiendo que las sentencias dictadas en catorce (14) de los cargos imputados serían cumplidas en forma consecutiva entre sí, pero concurrentes con las impuestas en los restantes casos para un total de siete (7) años de reclusión.
Contando con el beneficio del informe preparado por el oficial probatorio, el tribunal le *460concedió al Sr. Navarro Suárez los beneficios de una sentencia suspendida fraccionada o mixta, en virtud de la cual el convicto tendría que cumplir un (1) año natural en una institución penal que a tales efectos sería designada por la Administración de Corrección. Una vez transcurrido dicho término, el convicto cumpliría los restantes seis (6) años bajo un régimen de sentencia suspendida, sujeto a varias condiciones, las cuales tampoco son objeto de controversia.
Inconforme con la reclusión ordenada como parte de la sentencia fraccionada impuesta, la peticionaria interpuso el recurso que nos ocupa alegando la comisión de los siguientes errores:
1. que "[l]a sentencia impuesta [...] es nula e ilegal y en violación al caso de Pueblo v. Vega Pérez, 90 J.T.S. 10, que permite la imposición de una sentencia fraccionada como una condición de la probatoria. En nuestro caso la pena de reclusión no fue impuesta como condición de la probatoria sino como una pena adicional que no está reglamentada en forma alguna en nuestro ordenamiento jurídico[. .]."
2. que "[ajbusó de su discreción la Juez del Circuito de Apelaciones al imponer una sentencia fraccionada, cuando ello no se justifica en consideración al informe favorable rendido por la oficial de libertad a prueba y a que el carácter y conducta del acusado no representan ningún riesgo para la comunidad que amerite su reclusión."
3. que "[ijncidió la Juez del Circuito de Apelaciones al imponer una pena de reclusión a ser cumplida en años naturales, siendo ello contrario al ordenamiento jurídico."
4. que "[l]a pena de reclusión impuesta es discriminatoria y contraria a la igual protección de las leyes toda vez que a las co-acusadas se les concedió el beneficio de libertad a prueba, mientras que los co-acusados fueron sentenciados a un [sic] pena de reclusión como parte de la sentencia fraccionada impuesta."
Por los fundamentos que pasamos a exponer, resolvemos que procede la expedición del auto solicitado a los únicos fines de modificar el dictamen recurrido para reconocer el derecho del sentenciado a recibir bonificaciones por buena conducta y asiduidad en lo que respecta al período de reclusión impuesto por el tribunal como condición para disfrutar los beneficios de la sentencia suspendida, ello de conformidad con lo dispuesto en el Artículo 13 de la Ley Orgánica de la Administración de Corrección, según enmendada.
II
Como bien se ha expresado, la sentencia suspendida es una alternativa beneficiosa en casos apropiados, tanto para el convicto como para la sociedad. Por un lado "evita los efectos negativos en el individuo que la reclusión tan frecuentemente produce, minimiza el impacto de la reclusión sobre los dependientes y familiares del convicto, preserva la libertad del delincuente sin sacrificar el interés social en la prevención y corrección del crimen y promueve afirmativamente la rehabilitación del delincuente al permitirle mantener contactos sociales normales pero condicionados en la comunidad". Por otro lado y desde el punto de vista del Estado, "[permite] que el individuo beneficiado por la misma se sostenga a sí mismo, representando ello una economía sustancial ya que el tratamiento en libertad a prueba resulta menos costoso que mantener a la persona recluida en una institución penal. Pueblo v. Vega Pérez, _ D.P.R. _, (1990) 90 J.T.S. 10, pág. 7351. Como bien lo expresan Neil P. Cohen y James J. Golbert, Profesores de Derecho de la Universidad de Tennessee, al comentar en torno a la imposición de un período de reclusión como condición para una sentencia suspendida: 

"[The imposition of a jail term] adds several rehabilitative functions. Its imposition 
*461
demonstrates to offenders the seriousness of their conduct and gives them time to reflect on their misdeeds. It also provides exposure to what lies ahead if they do not change their behavior, thereby serving as an individual or special deterrent.


[...]


[...]. This condition would also indicate to the offender and the public the seriousness of the offense. Yet, because of its short duration, a carefully structured jail term requirement would let the probationer escape some of the personal and family hardships accompanying more lengthy periods of incarceration. [...]. Finally, a short term in jail followed by probation is less expensive to the government than a longer period of incarceration."

Lo antes indicado a su vez es cónsono con lo dispuesto en el Artículo 60 del Código Penal, 33 L.P.R.A., sec. 3284, que reconoce que entre "[los] objetivos generales que informan la imposición de la pena" se encuentra el castigo justo al autor del delito, la consideración de la naturaleza disuasiva de la pena y la rehabilitación moral y social del autor. Podemos así afirmar que en casos apropiados la consecución de tal finalidad puede justificar la imposición de un período de reclusión como condición previa al disfrute de los beneficios de una sentencia suspendida.
Por otro lado, apropiado resulta aquí señalar que la decisión o determinación de conceder o denegar los beneficios de una sentencia suspendida a un convicto de delito que prima facie cualifica para recibir tales beneficios cae dentro de la discreción del tribunal sentenciador, teniendo la denegatoria la presunción de ser justa y correcta. Pueblo v. Pérez Bernard, 99 D.P.R. 834 (1971). Tampoco obliga al juez sentenciador la recomendación favorable o desfavorable hecha por los oficiales probatorios sobre la concesión o no de una sentencia suspendida, Pueblo v. Martínez Rivera, 99 D P.R. 568, 575 (1971); Pueblo v. Vales Avilés, 96 D.P.R. 246 (1968), ni el hecho de que el peticionario carezca de antecedentes penales. Pueblo v. Luciano, 77 D.P.R. 597, 601 (1954).
III
Dirigiendo nuestra atención ahora a los fundamentos de impugnación aducidos en el recurso de epígrafe, argumenta la peticionaria en el primer señalamiento de error que la sentencia de reclusión impuesta en ambos casos no fue ordenada como parte de las condiciones para conceder la sentencia probatoria, sino como una pena "independiente ", que requeriría para su aplicación la existencia de una disposición estatutaria que faculte expresamente al tribunal para imponerla. De este modo, la peticionaria pretende distinguir dicha "pena" de la sentencia fraccionada o mixta, adoptada y autorizada por nuestro Tribunal Supremo en Pueblo v. Vega Pérez, supra. Una evaluación de los términos de la sentencia impuesta por el tribunal de instancia refleja que a la peticionaria no le asiste la razón. Basta con señalar que en Vega Pérez el Tribunal Supremo, interpretando el lenguaje abarcador de la sección 2 de la Ley de Sentencias Suspendidas,  expresó lo siguiente:
"Somos del criterio que los términos, generales y amplios, en que está fraseada la transcrita disposición legal, constituyen base estatutaria suficiente para sostener la facultad de los tribunales de instancia para ordenar, como condición de una sentencia suspendida, la reclusión del convicio-probando en una institución penal durante parte del término total de la sentencia suspendida impuesta. La adopción de la posición contraria [...] colocaría a nuestros jueces en la disyuntiva inaceptable de tener que escoger entre la suspensión de la totalidad de la sentencia a un convicto que consideran podría beneficiarse de un breve período de reclusión o en la de ordenar su encarcelación, por el término total de la sentencia impuesta, a pesar de entender que ello no es necesario para lograr su rehabilitación." Pueblo v. Vega Pérez, supra, a la pág. 7353. (Enfasis en el original). 
*462Al examinar la situación particular del caso de epígrafe a la luz del contexto doctrinal antes expuesto, evidente resulta que el término de reclusión ordenado por el tribunal fue impuesto en el ejercicio de su sana discreción con la finalidad de alcanzar los objetivos que informan la imposición de la pena (castigo justo, naturaleza disuasiva de la pena y rehabilitación social y moral de los autores del delito). Según ya indicado, tal ejercicio de discreción es compatible con los propósitos de la pena enunciados en el Artículo 60 del Código Penal de Puerto Rico, limitándose el tribunal a descargar su obligación de ponderar e individualizar la situación particular del convicto para imponer las condiciones pertinentes y necesarias que en su opinión la situación particular ante su consideración requiere y amerita. En este sentido, concurrimos con la posición del Procurador General al expresar que:

”[s]i bien la condición específica que dispone el término de reclusión por un año aparece antes de las condiciones generales de la sentencia suspendida, ello no quiere decir que la primera no sea una condición de la sentencia. Las condiciones generales de la sentencia se establecen a tenor con la Ley 248, supra, y están especialmente diseñadas para aquellos que se encuentran disfrutando en libertad del privilegio que le otorga la ley. Es por ello que la condición especial sobre reclusión por un término específico no puede estar mezclada con las condiciones generales." 

Tampoco le asiste la razón a la peticionaria en lo que respecta al segundo señalamiento de error imputado, en el que alega en síntesis que en el caso de epígrafe no se justificaba la imposición de una sentencia fraccionada toda vez que el informe rendido por el oficial de libertad a prueba fue uno favorable y la conducta por la cual fue convicto, aunque antijurídica, no representa "riesgo para la comunidad que amerite su reclusión" al no tratarse de delitos de violencia. Nuevamente pierde de perspectiva la peticionaria los propósitos de la pena y la amplia discreción del tribunal en la concesión o denegatoria de los beneficios de una sentencia suspendida a un convicto de delito que prima facie cualifica para recibir tal privilegio.  Pueblo v. Rivera, _ D.P.R. _ (1994), 94 J.T.S. 50, a la pág. 511; Vázquez v. Caraballo, 114 D.P.R. 272 (1983). Como bien ya expresamos, tal determinación goza de una presunción de ser justa y correcta, Pueblo v. Pérez Bernard, supra; Pueblo v. Acosta Torres, 92 D.P.R. 887 (1965); Pueblo v. Feliciano, 61 D.P.R. 247 (1947), y una escueta alegación a los efectos de que el informe de los oficiales de libertad a prueba fue favorable no es suficiente para rebatir tal presunción de corrección a favor del dictamen recurrido. Independientemente de lo antes indicado, la naturaleza de los delitos imputados y las circunstancias en que se cometieron los actos delictivos que culminaron con la alegación de culpabilidad y la sentencia que es ahora objeto de impugnación, obliga a concluir que no nos encontramos frente a una actuación arbitraria por parte del juez sentenciador al ordenar la reclusión del convicto por un año como parte de la sentencia y condición para poder luego disfrutar los beneficios de la sentencia suspendida. Basta con señalar que en el ámbito judicial, "discreción" significa tener poder para decidir en una u otra forma, esto es, para escoger entre uno o varios cursos de acción, habiendo expresado el Tribunal Supremo que "el adecuado ejercicio de la discreción judicial está inexorable e indefectiblemente atado al concepto de la razonabilidad. [...D]iscreción [...] es, pues, una forma de razonabilidad aplicada al discernimiento judicial para llegar a una conclusión justiciera...". Pueblo v. Ortega Santiago, _ D.P.R. _ (1990), 90 J.T.S. 12, a la pág. 7375. De otro lado, un tribunal incurre en abuso de discreción cuando llega a una conclusión basándose en hechos irrelevantes y descartando los hechos materiales e importantes. Id. En todo caso, las sentencias impuestas en el presente caso deben evaluarse en el contexto de los efectos nocivos, tanto sociales como económicos, que conducta como la desplegada por el convicto en este caso ocasionan a nuestro sistema de gobierno. Como bien expresara el Juez Asociado Negrón García en su voto particular en Autoridad de Energía Eléctrica v. Partido Nuevo Progresista, 91 J.T.S. 42, a la pág. 8554:

"La corrupción y el desembolso indebido o ilegal de fondos públicos —en sus formas 
*463
múltiples, a veces burdas y otras sofisticadas— son actos incompatibles con el sistema de gobierno democrático consagrado en nuestra Constitución y apuntalado en el respeto a la dignidad humana y los dineros del pueblo, como único soberano. No importa las modalidades que adopten, ni la jerarquía del funcionario envuelto, las mismas son intolerables. En última instancia, quien verdaderamente se perjudica, no sólo en lo económico sino en lo moral, es la ciudadanía en general independientemente de su afiliación política. Es pues, obligación de los tribunales reivindicar esos valores fundamentales."

En lo que respecta al señalamiento de error número 4, en el que señala que la pena de reclusión impuesta es discriminatoria y contraria a la igual protección de las leyes porque a las co-acusadas les fue concedida la probatoria sin un período de reclusión como condición, es a todas luces frívolo e inmeritorio. Con respecto a este señalamiento basta con reiterar que el juez sentenciador tiene amplia discreción para individualizar cada caso, imponiendo las condiciones pertinentes y necesarias que en su opinión la situación particular ante su consideración requiere y amerita. Pueblo v. Vega Pérez, supra, a la pág. 7352.
IV
Examinando ahora el señalamiento de error dirigido a cuestionar el pronunciamiento del tribunal de instancia disponiendo que la pena de reclusión impuesta debía ser cumplida en año natural, resolvemos que el tribunal de instancia incidió al así ordenarlo.
La Ley Orgánica de la Administración de Corrección, Ley Núm. 116 de 22 de julio de 1974, según enmendada, regula lo relativo al abono de términos a las sentencias ganados por el convicto al observar buena conducta, realizar estudios y/o servicios a la comunidad. Específicamente, el Artículo 16 de la Ley, 4 L.P.R.A. sec. 1161, dispone lo siguiente:

"Toda persona sentenciada a cumplir término de reclusión en cualquier institución o que esté disfrutando de un permiso concedido a tenor con lo dispuesto en este Capítulo o que se encuentre recluida en cualquier entidad gubernamental o privada como parte de un programa de rehabilitación o disfrutando de libertad bajo palabra, que observare buena conducta o asiduidad, tendrá derecho a las siguientes rebajas del término de su sentencia, las cuales se computarán desde su admisión a la institución de que se trate o desde que se concede la libertad bajo palabra:


(a) Por una sentencia que no excediere de quince (15) años, doce (12) días en cada mes; o


(b) Por una sentencia de quince (15) años o más, trece (13) días por cada mes.


Dicha rebaja se ho,rá por el mes natural y si la sentencia contuviere una fracción de mes, bien al principio o al fin de dicha sentencia, se le abonarán dos (2) días por cada cinco (5) días o parte de los mismos, contenidos en dicha fracción.


[...]■

Se excluye de los abonos que establece esta sección toda convicción que apareje pena de reclusión de noventa y nueve años, toda convicción que haya dado lugar a una determinación de reincidencia agravada o de reincidencia habitual conforme establecen los incisos (b) y (c) de la sección 3302 del Título 33, la convicción impuesta en defecto del pago de una multa o aquella que deba cumplirse en años naturales." A L.P.R.A. 61161. (Subrayado nuestro).
De una lectura de la disposición estatutaria antes citada se desprende que mediante ésta se establece una regla general, en virtud de la cual se confiere a los convictos el derecho a recibir bonificaciones por buena conducta y asiduidad, las cuales varían dependiendo de la *464duración de la condena impuesta.  Establece a su vez, varias excepciones a la norma general sobre bonificaciones por buena conducta y asiduidad. Quedan así excluidos taxativamente: (1) toda convicción que apareje pena de reclusión de noventa y nueve (99) años; (2) toda convicción que haya dado lugar a una determinación de reincidencia agravada o de reincidencia habitual; (3) la convicción impuesta en defecto del pago de una multa; y (4) aquella que deba cumplirse en años naturales.
Dirigiendo nuestra atención a la situación particular de los casos que nos ocupan, observamos que las convicciones que dieron base a las sentencias que son ahora objeto de impugnación, no están comprendidas entre las situaciones que por expresa disposición de ley quedaron excluidas de recibir dichas bonificaciones. Siendo ello así, ninguna autoridad o discreción tenía el tribunal de instancia para privar al Sr. Navarro Suárez de los beneficios de las bonificaciones dispuestas por el Artículo 16 de la Ley Núm. 116, supra, durante el año de reclusión que le fue impuesto como condición para disfrutar de los beneficios de la sentencia suspendida. Implícito en nuestro dictamen está que ningún tribunal tiene autoridad ni discreción para imponer una pena a ser cumplida en años naturales, ni para privar a un confinado de su derecho a recibir bonificaciones o rebajas del término de su sentencia, si la ley, al tipificar la conducta delictiva por la cual fue declarado convicto, no establece previamente que la sentencia ha de cumplirse en años naturales, ni excluye expresamente las bonificaciones como parte de la pena para el delito en cuestión. Una interpretación contraria sería incompatible con el principio de legalidad que informa nuestro ordenamiento penal, que prohibe que se inste acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, así como que se impongan penas o medidas de seguridad que la ley no hubiese previamente establecido. Art. 8 Código Penal, 33 L.P.R.A. see. 3031.
Fortalece también nuestro criterio, lo resuelto por el Tribunal Supremo en Vega Pérez, supra, a la pág. 7353, donde se expresó que el tiempo durante el cual un probando sea recluido como condición para obtener una sentencia suspendida "no podrá exceder de un año", con conocimiento dicho alto foro al así expresarse de los beneficios por buena conducta y asiduidad que dicha Ley Núm. 116, supra, confiere a los convictos. Obviamente ninguna razón encontramos por la cual debamos privar a un probando de tales beneficios si, como ocurre en este caso, los delitos por los cuales resultaron convictos no se encuentran entre los exceptuados por el legislador para recibir las bonificaciones. Ello a su vez es cónsono con la norma jurisprudencial que dicta que si el lenguaje de los estatutos fijando rebajas en las sentencias de confinados fuere susceptible de dos interpretaciones, debe adoptarse la interpretación más favorable al preso. Hernández v. Saldaña, 60 D.P.R. 308, 312 (1942).
Debemos aquí señalar por último que no podemos concurrir con la argumentación del Procurador General en el sentido de que "el año natural de reclusión se refiere a una condición de la sentencia, no es la sentencia en si [sic]".  Tal argumento se predica en el sofisma de que la condición de reclusión no forma parte de la sentencia, razonamiento a todas luces erróneo. Basta con señalar que la propia Ley de Sentencias Suspendidas dispone en su sección 4, 34 L.P.R.A. sec. 1039, que "[e]l tiempo que hubiere permanecido privada de su libertad cualquier persona en cumplimiento de una sentencia que fuere posteriormente suspendida será totalmente descontado del término de prisión que deba cumplir dicha persona en caso de que tuviere que reanudar el cumplimiento de dicha sentencia."
Concluimos, por los fundamentos antes expuestos, que el tribunal de instancia no tenía discreción alguna para privar al convicto Navarro Suárez de las bonificaciones por asiduidad y buena conducta dispuestos en el Artículo 16 de la Ley Núm. 116, supra.
Por los fundamentos anteriormente expuestos, se expide el auto solicitado para dictar sentencia modificatoria de las recurridas para reconocer el derecho del sentenciado a recibir *465bonificaciones por buena conducta y asiduidad, de conformidad con lo dispuesto en el Artículo 13 de la Ley Orgánica de la Administración de Corrección según enmendada, 4 L.P.R.A. see. 1161. Así modificadas, se confirman las sentencias fraccionadas que son objeto de impugnación mediante el recurso instado en el caso de epígrafe.
El Juez Aponte Jiménez emitió voto disidente.
Lo acuerda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 125
1.La peticionaria presentó Petición de Habeas Corpus ante el Tribunal Supremo de Puerto Rico, quien consideró el recurso como uno de certiorari y lo refirió a este Tribunal para la consideración de los méritos del mismo.
2. Véase Minuta correspondiente a la vista efectuada el 14 de noviembre de 1994, Apéndice de la petición de Certiorari, Exhibit I, pág. 1.
3. En ocasión de dicha vista el tribunal le impartió también su aprobación a la alegación pre-acordada convenida con los otros co-acusados, autorizando así enmiendas a las acusaciones radicadas contra el acusado Luis González Rodríguez para rebajar los sesenta y un (61) cargos imputados por infracción al Artículo 166(a) del Código Penal a tentativa de infracción al Artículo 166(b) del Código Penal (apropiación ilegal de bienes con valor mayor de $200.00), y la acusación por infracción al Artículo a una violación al Artículo 258 del Código Penal (Resistencia u Obstrucción a la Autoridad Pública), menos grave. En lo que respecta a la pena a ser impuesta a dicho acusado, acordaron las partes que ésta quedaría a discreción del tribunal. Igual enmienda a los pliegos acusatorios se autorizó en cuanto a las co-acusadas Elba Bermudez y Laura Gallardo sin recomendación de pena. En el caso de la Sra. Gallardo, se autorizó también una enmienda para rebajar el delito imputado de infracción al Artículo 225 del Código Penal a infracción al Artículo 258 (menos grave) del Código. Como parte del acuerdo los acusados Navarro, González y Bermúdez se obligaron también a restituir la suma de $38,069.29.
4. The Law of Probation and Parole, McGraw-Hill, Colorado Springs (1981), pág. 240-241.
5. Dicha disposición establece que:

"Durante el término de cualquier sentencia que haya sido suspendida, el acusado quedará sujeto a la autoridad del tribunal en que se impuso la sentencia, y el juez de dicho tribunal tendrá facultades para prescribir las condiciones para la suspensión de la sentencia, y, cuando esté convencido de la mala conducta del acusado, ordenar su arresto por el tiempo que falta para terminar su sentencia."

[...]. 34 L.P.R.A. §1031. (Subrayado nuestro).
6. A estos mismos efectos, véase también United States v. Hooper, 564 F. d 217 (1977).
7. Véase pág. 7 del "Escrito en Cumplimiento de Orden" sometido por el Procurador General.
8. En repetidas ocasiones el Tribunal Supremo ha expresado que el disfrute de una sentencia suspendida en un privilegio, no un derecho. Pueblo v. Alvarez Maurás, 100 D.P.R. 620 (1972); Pueblo v. Llanos Virella, 97 D.P.R. 95 (1969).
9. Este derecho también se reconoce y concede en el artículo 1 del Reglamento sobre Bonificación por Buena Conducta y Asiduidad Observada por los Confinados en las Instituciones Penales, aprobado por la Administración de Corrección el 5 de noviembre de 1974.
*46610. Véase página 14 del "Escrito en Cumplimiento de Orden".